DETAILED ACTION
Claims 10-24 are pending.  Claims 1-9 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No.2017-088414, filed 04/27/2017. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because, at least, some of the text in each of Figures 2-3, 5-7 and 9 is unreadable and does not conform to the required standard — every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 10-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 10, this claim recites an inverse model of ‘a plant’, ‘a plant model’ and ‘the actual plant’ and it is not clear from the claim language that these are the same plant.
With regard to claim 17, this claim recites ‘the plant includes a permanent magnet synchronous motor’, which is unclear because ‘a permanent magnet synchronous motor’ had previously been recited in claim 13 from which claim 17 depends.
With regard to claim 21, this claim recites ‘the plant includes a permanent magnet synchronous motor’, which is unclear because ‘a permanent magnet synchronous motor’ had previously been recited in claim 14 from which claim 21 depends.
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al. ‘Harmonic Current Suppression Method of PMSM Based on Repetitive Perfect Tracking Control’ The 33rd Annual Conference of the IEEE Industrial Electronics Society (IECON) Nov. 5-8, 2007, Taipei, Taiwan.
Nakai et al. ‘Harmonic Current Suppression Method of SPM Motor Based on Repetitive Perfect Tracking Control with Speed Variation’ 2008 34th Annual Conference of IEEE Industrial Electronics, pp. 1210-1215. IEEE, 2008.
Atsumi U.S. Patent Publication No. 20050207057, which discloses a feedforward control based on a difference between a model and actual data.
Fujimoto et al. U.S. Patent Publication No. 20110046795, which discloses a motor control system with feedback, feedforward that utilizes a disturbance model.
Nakai et al. U.S. Patent Publication No. 20160028340, which discloses a system for controlling a synchronous motor using harmonic correction.
Manabe et al. U.S. Patent Publication No. 20180267486, which discloses a motor control system utilizing a model and an actual position.
Minaki et al. U.S. Patent Publication No. 20190252972, which discloses a power steering system utilizing an inverse motor control model. 

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119